Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Nam teaches a thermal paste between ICs. The thermal paste is non-electrically conductive and is in physical contact with all of the I/O. Huang teaches that vertically aligned CNTs greatly improve thermal performance. The person of ordinary skill is immediately motivated to at least experiment with the combination. As admitted to by the applicants, CNTs are well known to be extremely electrically conductive. The person of ordinary skill is also a person of ordinary creativity, not an automaton. They can readily appreciate that there needs to be a region in the thermal paste around each contact that is devoid of the CNTs or the end result will be an IC stack with all the contacts shorted together.  Even if the person did not know CNTs were electrically conductive, Huang provides excellent motivation for including them into Nam’s thermal paste. Should someone wantonly incorporate CNTs into Nam’s thermal paste, the result would immediately show after the most basic analysis that the contacts were all shorted together. Therefore, after the most rudimentary brute force combination of Nam and Huang, the person experimenting would know not to include the CNTs around the contacts, and to leave areas of the thermal paste devoid of the CNTs.





Claim Rejections - 35 USC § 103
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20210159178 to Nam et al. (Nam) in view of “Aligned Carbon Nanotube Composite Films for Thermal Management” by Huang et al. (Huang).
Regarding Claims 1-5, Nam teaches a semiconductor package, comprising: 
a first semiconductor die C1; 
a second semiconductor die C2; 
a plurality of interconnect structures 360 coupling the first and second semiconductor dies; and 
a thermal material 350 between the first and second semiconductor dies and surrounding the interconnect structures,
wherein an outer edge of the thermal material extends past an outer edge of the second semiconductor die (see Fig. 1).  
Nam does not explicitly teach heat transfer elements. However, in analogous art, Huang teaches a thermal material (vertically aligned CNTs) that includes a supporting matrix material, and an array of heat transfer elements at least partially embedded in the supporting matrix material (see Fig. 1).  It would have been obvious to the person of ordinary skill at the time of filing to modify Nam’s underfill 200 with the aligned CNTs of Huang in order to increase thermal conductivity (see at least Fig. 4, but taught throughout). Nam and Huang do not explicitly teach vacant regions devoid of filler around the interconnect structures. However, Examiner takes official notice that CNTs are electrically conductive and therefore would have to be isolated from the interconnect structures, or the interconnect structures would all be shorted to each other, destroying the device, thus motivating the person of ordinary skill having the benefit of Nam and Huang to include such regions devoid of aligned CNTs in Nam’ underfill 200, particularly immediately surrounding the interconnects.  See also the response to arguments above. 

Regarding Claim 6, Nam and Huang teach the semiconductor package of claim 1 wherein the supporting matrix material comprises a non-conductive film or an underfill material (Huang suspends the vertically aligned CNTs in polymer S160, Page 2, Col. 1, usable as an underfill).

Regarding Claim 7, Nam and Huang teach the semiconductor package of claim 1 wherein the supporting matrix material fills interstitial spaces between individual heat transfer elements of the array of heat transfer elements (Polymer is flowable and injected and therefore would fill such spaces).

Regarding Claim 8, Nam and Huang teach the semiconductor package of claim 1 but do not explicitly teach that the supporting matrix material is patterned to form a plurality of holes aligned with the plurality of interconnect structures.
However, a device is limited by its structure, not how it’s made (MPEP 2113).  In this case, it is immaterial if the underfill is injection molded (as taught by Huang) or patterned after deposition.
Nam and Huang teach the semiconductor package of claim 1 but do not explicitly teach that the array of heat transfer elements has a plurality of vacant regions aligned with the plurality of interconnect structures, wherein each of the plurality of vacant regions includes a portion of the supporting matrix material that is in contact with the respective interconnect structure.  However, the person of ordinary skill is well aware that CNTs are excellent conductors of electricity. The person of ordinary skill having the benefit of Nam and Huang would be motivated to leave such vacancies near the interconnect structures, otherwise the device would be completely shorted out and destroyed.  Even if the person didn’t know CNTs were conductive, there is motivation provided by Huang to include the CNTs to the thermal paste of Nam. The resulting device would 

Regarding Claim 9, Nam and Huang teach the semiconductor package of claim 1 wherein the array of heat transfer elements has a higher thermal conductivity than the supporting matrix material (CNTs vs. polymer).

Regarding Claim 10, Nam and Huang teach the semiconductor package of claim 1 wherein the thermal material has a thermal conductivity of at least 20 W/mK (Huang teaches that thermal conductivity is directly affected by the concentration of the CNTs in the matrix, and is therefore a result effective variable, able to be optimized by the person of ordinary skill in the art, see MPEP 2144.05(II)).

Regarding Claim 11, Nam and Huang teach the semiconductor package of claim 1 wherein the array of heat transfer elements is at least 10% by weight of the thermal material (See above, the person of ordinary skill may select a weight percentage of CNTs to achieve a desired thermal conductivity).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812